DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of Claims
The amendment filed 3/2/2021 has been entered. Claims 1, 4-5, 7-8, 10, 13-16 are currently amended. Claims 2-3, 6, 9 have been currently cancelled. Claim 17 is newly added claim. Claims 1, 4-5, 7-8, 10-17 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Le Saint (US20140373117A1). Discloses managing validity status of credentials and revocation of credentials.
Response to Amendments
The objection of claim 3 due to informalities has been withdrawn in light of applicant’s cancellation to the claim.
The rejection of claims 9-10 under 35 USC 112(b) due to insufficient antecedent basis has been withdrawn in light of applicant’s cancellation of claim 9 and amendment to claim 10. 
Response to Arguments
Applicant’s arguments, see pg. 8-9 of the Remarks filed 3/2/2021 regarding claims 1-16 rejected under 35 USC 103 as being unpatentable over combination of references of record have been fully considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection with newly applied prior arts.
Examiner acknowledges that applicant has amended the independent claims 1, 15-16 with underline reciting “determine revoked credentials, comprising identifying at least one stored credential of the list of stored credentials as a revoked credential; determine newcredentials, comprising creating at least one new credential associated with a previous status of the revoked credential; receive an indication of new credentials from the database system, wherein the new credentials comprise the at least one new credential” (among other things). 
Applicant argued that
“the applied references fail to teach or render obvious ‘determine a list of stored credentials; provide the list of the stored credentials to a database system, wherein the database system is configured to: determine revoked credentials, comprising identifying at least one stored credential of the list of stored credentials as a revoked credential; 

The examiner respectively disagrees with applicant. First, applicant’s arguments are based on amended claim limitations in view of teachings of previously applied combination of prior arts. Second, examiner asserts the primary reference Campero teaches limitations “determine a list of stored credentials; provide the list of the stored credentials to a database system” and “determine the list of the valid credentials based at least in part on the list of the stored credentials, the revoked credentials” as being shown in the previous and present office action. Regarding the rest of claim limitations that applicant has concern above, examiner agrees with applicant, however upon updated search and reconsideration, the examiner found references Freeman and Harrison that appear to teach the amended features. Therefore the examiner asserts applicant’s arguments are moot since the arguments do not apply to the newly found prior arts used in the current office action.
Applicant’s further arguments regarding dependent claims are also moot due to their inheritance of the deficiencies of the independent claims.
Claim Objections
Claims 1, 15-17 are objected to because of the following informalities:  
Claim 1 line 5, “a memory coupled with the processor …” may read as “a memory coupled with the hardware
Claim 1 (similarly claim 15, 16), “receive an indication of new credentials from the database system,” may read as “receive an indication of the new credentials from the database system,”.
Claim 17, “receive an indication of revoked credentials from the database system” may read as “receive an indication of the revoked credentials from the database system”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al (US20180075247A1, hereinafter, "Campero"), in view of Freeman et al (US20040162985A1, hereinafter, “Freeman”), further in view of Harrison et al (US20160255079A1, hereinafter, “Harrison”).
Regarding claim 1, Campero teaches: 
A system for providing an application (Campero, [Abstract] user devices and a server system to process employee generated requests to allow guest access registration), comprising:
an interface configured to: receive an indication to provide an application to a device (Campero, See Fig. 15, a credential-based access process flow 300. Fig. 24-25 shows user interface); 
a hardware processor (Campero, Fig. 25, processor device) and a memory coupled with the processor, wherein the memory is configured to provide the hardware processor with instructions which when executed cause the hardware processor (Campero, Fig. 25 and [0213]  Memory stores program instructions and data used by the processor) to:
provide the application to the device (Campero, [Abstract] Disclosed are techniques that use user devices and a server system to process employee generated requests to allow guest access registration (i.e. application)), wherein the application is configured to:
(Campero, [0010] a method executed by a server system includes receiving by the server system from a first user device a request to allow guest access, sending by the server system to a second user device a message requesting user credentials);
determine a list of stored credentials (Campero, [0093] The mobile credential is stored in a user's wallet 13a (i.e. stored credentials) and is identified as authentic by use of the distributed ledger 14. The distributed ledger 14 is used to supply secure credentials to the user's wallet 13a all of which have been validated by the distributed ledger 14);
provide the list of the stored credentials to a database system (Campero, [0143] In summary, as above in FIGS. 13, 13A-13C, from the wallet the user's profile is also sent to the security application… The security application 188 sends/updates the received profile, public key and user type over a distributed network for transfer to and storage in the distributed ledger system (i.e. database system), where the profile, public key of the user and the user type are stored), wherein the database system is configured to: 
[determine revoked credentials, comprising identifying at least one stored credential of the list of stored credentials as a revoked credential; and determine new credentials, comprising creating at least one new credential associated with a previous status of the revoked credential]; (See Freeman below for limitations in bracket)
and determine the list of the valid credentials based at least in part on the list of the stored credentials and the revoked credentials, and [the new credentials] (Campero, [0117] The OCSP and OCSP stapling can be used instead of CRL lists to determine if a certificate is valid or not. And [0120] although the certificate is authentic the wallet needs to verify that the certificate has not been revoked.  The wallet can do this verification a number of ways.  One way to verify that the certificate has not been revoked, has the wallet contact the company certificate authority directly through an OCSP request). Examiner further notes that the new credential is newly created therefore is not the revoked credential, i.e. valid credential. (See Freeman below for the new credentials)
While Campero does not explicitly teach the following limitation(s), but in the same field of endeavor Freeman teaches:
wherein the database system is configured to: determine revoked credentials, comprising identifying at least one stored credential of the list of stored credentials as a revoked credential (Freeman, [0032] Credential revocation list 306 includes indications of those credentials 102 that have been revoked and are therefore no longer valid. And [0048] This credential 102, which includes at least the credential identifier 202 thereof, is retrieved from database 512.  Using at least credential identifier 202 to identify the credential 102 that is to be revoked,… And [0079] Signed object canceller 1012 then causes credential 102 to be revoked by sending a revocation request that includes at least credential identifier 202 to credential authority 302);
and determine new credentials (Freeman, [0083] Credential authority 302 may be a root credential authority, an intermediate credential authority, any other authorized representative thereof, and so forth.  In response to the request for a new credential 102, credential authority 302 extracts a new credential 102 from available credentials 308), 
the revoked credentials from the database system (Freeman, [0032] Credential revocation list 306 includes indications of those credentials 102 that have been revoked and are therefore no longer valid);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Freeman in the access management method of Campero by determining revoked credentials using credential identifier and credential revocation list. This would have been obvious because the person having ordinary skill in the art would have been motivated to using valid credentials to digitally sign objects to associating individual credentials with individual objects in order to tie the lifetime and viability of an object to the time span and validity of a credential (Freeman, [Abstract], [0001]).
While Campero-Freeman combination teaches determine revoked credentials, determine new credentials, but does not explicitly teach comprising creating at least one new credential associated with a previous status of the revoked credential, however in the same field of endeavor Harrison teaches:
determine new credentials, comprising creating at least one new credential associated with a previous status of the revoked credential (Harrison, [0034] an authentication credential may change in response to being revoked. The authentication computing device may generate 302 one or more keys associated with the new authentication credentials. Examiner notes the claim recites associated with a previous status of the revoked credential but does not recite what the previous status is. It is interpreted as the revoked credential’s association with previous access key that is to be updated as new access key to be associated with the new updated authentication credentials); 
receive an indication of new credentials from the database system, wherein the new credentials comprise the at least one new credential (Harrison, [0036] the authentication computing device may wake 308 the client device by sending the client device a transmission that includes certain information.  The information may include, … an indication that one or more current access keys have been revoked, an indication to remove one or more current access keys associated with the client device, one or more new access keys corresponding to the updated authentication credential (i.e. new credential), …);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Harrison in the access management method of Campero-Freeman by generating new credentials for the associated access keys. This would have been obvious because the person having ordinary skill in the art would have been motivated to update authentication credentials in order to generate new access keys after access keys have been revoked (Harrison, [Abstract], [0006]).

Regarding claim 15, Campero-Freeman-Harrison combination teaches: 
A method for providing an application (Campero, [Abstract] user devices and a server system to process employee generated requests to allow guest access registration), comprising: method steps substantially similar to the method steps performed by the system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 16, Campero-Freeman-Harrison combination teaches: 
A computer program product for providing an application, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (Campero, [Abstract] user devices and a server system to process employee generated requests to allow guest access registration (i.e. application). And [0215] … a computer program tangibly embodied in one or more tangible, physical hardware storage devices that are computer and/or machine-readable storage devices for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, …) for: performing the method steps substantially similar to the method steps performed by the system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 17, Campero-Freeman-Harrison combination teaches: 
A system for identifying revoked credential information (Campero, [0007] The techniques described herein provide a higher level of identity validation…And [0120] One way to verify that the certificate has not been revoked, has the wallet contact the company certificate authority directly through an OCSP request.  The company certificate authority will provide an OCSP response that contains the status of the certificate (i.e. valid, revoked, etc.)), comprising: an interface configured to: receive a request for a list of valid credentials (Campero, [0202] The guest wallet interfaces to the door reader with the flows described above.  The Manager Application uses the distributed network, Authenticate REST API for authentication using credentials authentication flow for authentication); and a hardware (Campero, Fig. 25 and [0213] Memory stores program instructions and data used by the processor) to: perform method steps substantially similar to the method steps performed by the system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 7, Campero-Freeman-Harrison combination further teaches:
The system of claim 1, wherein the hardware processor is further configured to retrieve the new credentials (Freeman, [0083] In response to the request for a new credential 102, credential authority 302 extracts (i.e. retrieve) a new credential 102 from available credentials 308).

Regarding claim 8, Campero-Freeman-Harrison combination further teaches:
The system of claim 1, wherein the database system is further configured to revoke one or more credentials (Freeman, [0010] accessing a database at an entry for the signed object to retrieve an associated credential, the associated credential having been used to sign an object to produce the signed object; and causing the associated credential to be revoked).

Regarding claim 11, Campero-Freeman-Harrison combination further teaches:
The system of claim 8, wherein the database system is further configured to provide a set of revoked credential identifiers to a credential system (Freeman, [0079] Signed object canceller 1012 then causes credential 102 to be revoked by sending a revocation request that includes at least credential identifier 202 to credential authority 302 (i.e. credential system)).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the Campero-Freeman-Harrison combination as applied above to claim 1, further in view of Adam et al  (US20170005809A1, hereinafter, “Adam”).
Regarding claim 4, Campero-Freeman-Harrison combination teaches:
The system of claim 1, 
While the combination of Campero-Freeman-Harrison does not explicitly teach the following limitation(s), however in the same field of endeavor Adam teaches:
wherein the hardware processor is further configured to delete one or more of the stored credentials associated with the revoked credentials (Adam, [0076] the second organization data comprising data (i.e. one or more of the stored credentials information or metadata) that is associated with revoked user credentials; the method further comprising prioritizing the second organization data so that second organization data that is more sensitive has a higher priority than second organization data that is less sensitive, and the deleting comprising deleting the higher priority second organization data before deleting lower priority second organization data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Adam in the access management method of Campero-Freeman-Harrison by deleting data associated with revoked user credentials. This would have been obvious because the person having ordinary 

Regarding claim 5, Campero-Freeman-Harrison combination teaches:
The system of claim 1, 
While the combination of Campero-Freeman-Harrison does not explicitly teach the following limitation(s), however in the same field of endeavor Adam teaches:
wherein the hardware processor is further configured to purge metadata associated with the revoked credentials (Adam, [0050] The subset of organization data determined in act 304 is deleted from the computing device (act 306).  This deletion can include deleting files, deleting metadata (i.e. purge metadata)… And [0076] the second organization data comprising data that is associated with revoked user credentials; … and the deleting comprising deleting the higher priority second organization data before deleting lower priority second organization data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Adam in the access management method of Campero-Freeman-Harrison by deleting revoked data. This would have been obvious because the person having ordinary skill in the art would have been motivated to remove the revoked organization data to save computing resources (Adam, [Abstract], [0076]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Campero-Freeman-Harrison combination as applied above to claim 8, further in view of Eberwine et al  (US20150350913A1, hereinafter, “Eberwine”).
Regarding claim 10, Campero-Freeman-Harrison combination teaches:
The system of claim 8, 
While the combination of Campero-Freeman-Harrison does not appear to explicitly teach the following limitation(s), however in the same field of endeavor Eberwine teaches:
wherein one or more new credentials are provided to the database system for identifying revoked credential information (Eberwine, discloses control of mobile device access using credential identifier. And [0007] The lock device may also identify the second credential identifier as being a revoked identifier. Additionally, the lock device may receive a communication from the mobile device that includes the first credential identifier. The lock device may further identify whether the received first credential identifier is related to the revoked identifier). Examiner notes the recited one or more new credentials are provided to identify revoked credential information is interpreted as that the revoked credential is related to the new credentials, while one or more new credentials is interpreted as credentials since the one or more new credentials appear to be un-related to the new credentials as recited in the independent claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Eberwine in the access management method of Campero-Freeman-Harrison by identifying revoked credential based on a credential identifier that is related to the revoked credential identifier. This would .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Campero-Freeman-Harrison combination as applied above to claim 11, further in view of Qiu  (US20190036710A1, hereinafter, “Qiu”).
Regarding claim 12, Campero-Freeman-Harrison combination teaches:
The system of claim 11, 
While the combination of Campero-Freeman-Harrison does not explicitly teach the following limitation(s), however in the same field of endeavor Qiu teaches:
wherein the credential system is configured to: for each credential identifier of the set of revoked credential identifiers: store an indication in a distributed ledger that the credential associated with the credential identifier is revoked (Qiu, [0141] The node can send a revocation request for revoking its own digital certificate, or another node's digital certificate. And [0142] a list of the revoked digital certificates is stored in the blockchain (i.e. distributed ledger).  For example, multiple nodes (for example, the one or more nodes that have approved the revocation) may store the revoked digital certificate or another identifier of the targeted node into a revocation list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Qiu in the .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Campero-Freeman-Harrison combination as applied above to claim 11, further in view of Sarkissian (US20140181927A1, hereinafter, “Sarkissian”).
Regarding claim 13, Campero-Freeman-Harrison combination teaches:
The system of claim 1, wherein the database system is configured to: receive the list of the stored credentials (Campero, [0104] Each of the distributed databases 32a-32n of the distributed ledger system 14 will eventually receive 260 and store 262 an encrypted information record corresponding to the user's profile);
While Campero-Freeman-Harrison combination does not explicitly teach the following limitation(s), but in the same field of endeavor Sarkissian teaches:
provide an indication of the stored credentials to a credential server (Sarkissian, [0038] The application gateway 224 may communicate with a verification server 226 and an OVER File database 228); receive an indication from the credential server that one or more stored credentials of the stored credentials has been revoked (Sarkissian, [0038] A status indicator providing the validity of the OVER File credential may be sent to the OVER File third party client…If the OVER File verification server 226 determines 230 that the credentials are invalid (i.e. revoked), the OVER File verification server 226 may transmit a status indicator indicating an invalid credential and may provide the reason for the invalid status indicator to the third party device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sarkissian in the access management method of Campero-Freeman-Harrison by having the credential database to provide an indication of invalid credential to the user device as verifying officially verifiable electronic representations for secure storing and displaying user credentials. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow system to indicate the validity of user credentials for storing and displaying user credentials (Sarkissian, [Abstract], [0004-0005]).

Regarding claim 14, Campero-Freeman-Harrison combination teaches:
The system of claim 1, 
While Campero-Freeman-Harrison combination does not explicitly teach the following limitation(s), but in the same field of endeavor Sarkissian teaches:
wherein the stored credentials comprise credentials verifying proof of salary, proof of employment, or proof of health insurance status (Sarkissian, [0025] The OVER File credentials may also comprise privately issued credentials, such as, for example, employee identification cards (i.e. proof of employment), merchant loyalty cards, access cards, insurance credentials (i.e. proof of health insurance status), transportation credentials, or any other credential that may be electronically verified by an issuing agency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sarkissian in the access management method of Campero-Freeman-Harrison by having the credential database to provide an indication of invalid credential to the user device as verifying officially verifiable electronic representations for secure storing and displaying user credentials. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow system to indicate the validity of user credentials for storing and displaying user credentials (Sarkissian, [Abstract], [0004-0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL M LEE/Examiner, Art Unit 2436

/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436